       Case 2:19-cv-00081-DPM Document 15 Filed 05/11/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                      DELTA DIVISION

CEDRIC RECHE ALLEN
Reg. #54546-018                                                   PETITIONER

v.                       No. 2:19-cv-81-DPM

DEWAYNE HENDRIX, Warden                                          RESPONDENT

                              JUDGMENT
     Claim 1 of Allen's petition is dismissed without prejudice.
Claim 2 is dismissed with prejudice.



                                  D.P. Marshall Jr.
                                  United States District Judge

                                     I I /V1.fM-/   ')..o).. o
